DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 07/07/2022.  Claims 1-3 have been amended. No claim has been cancelled. Claims 4-5 have been newly added. Claims 1-5 are currently pending in the application. 
The claim interpretation under 35 USC 112 has been acknowledged by Applicant in view of Applicant’s amendment to claim 1. 

Response to Argument
Applicant’s argument filed on 07/07/2022 has been fully considered but it is not persuasive.
Applicant submits “The Examiner asserts that Nakayama’s marking 1002 indicating a guidance route and Nakayama’s marking 1003 indicating a destination intersection correspond to the recited “instrument.” Applicant respectfully disagrees. The markings 1002 and 1003 do not indicate the outer shape of any “instrument” in the circumferential direction. Marking 1002 merely shows the guidance path or route on the map, and marking 1003 merely highlights and emphasizes an intersection on the map.” (Remarks, page 5, the first paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 recites “the instrument having an instrument frame body indicating an outer shape of the instrument in the circumferential direction”. The definition of instrument is a tool or implement, especially one for delicate or scientific work; or a measuring device used to gauge the level, position, speed, etc. of something, especially a motor vehicle or aircraft. Figures 10A-C of Nakayama show a tool or implement used to gauge the position of the destination intersection. The instrument of figures 10A-C (head-up display) has an instrument frame body indicating an outer shape of the instrument in the circumferential direction. Therefore, Nakayama discloses the claim limitation “the instrument having an instrument frame body indicating an outer shape of the instrument in the circumferential direction”. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art regarding the instrument, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejection of the independent claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US. Pub. No. 2019/0182435, hereinafter “Nakayama”).
As to claim 1, (Currently Amended) Nakayama discloses a display unit [figure 1, system “1”] comprising: 
a display [figure 1, head-up display “11”] configured to display various information [paragraph 37, displays a virtual image “110”]; and 
an electronic control unit [figure 1, controller “17”] configured to control the display, 
where the electronic control unit displays on the display by switching a road display state and a map display state [figures 10A-C, switching a road display state (Fig. 10C) and a map display state (Fig. 10A)], 
in the road display state, an instrument marking various information along a circumferential direction and a road image in which a road on which a host vehicle travels is enlarged are displayed on the display [figure 10C, instrument “1002”, “1003” mark various information along a circumferential direction and a road image on which vehicle travels is enlarged on display], the instrument having an instrument frame body indicating an outer shape of the instrument in the circumferential direction [figures 10A-C, the instrument (head-up display) has an instrument frame body indicating an outer shape of the instrument in the circumferential direction], 
in the map display state, a map image in which an area including paint where the host vehicle travels is reduced and a map frame body in which the map image is positioned inside are displayed on the display [figure 10A, a map image in which the area where the vehicle travels is reduced and a map frame body is positioned inside are displayed], 
by switching from the road display state to the map display state, the road image is stepwise reduced and displayed on the map image, and in a reduction process the instrument frame body is changed to the map frame body [figures 10C-10A, switching from 10C to 10B to 10A, the road image is stepwise reduced and displayed on the map image, in a reduction process the frame body is changed to the map frame body], and 
by switching from the map display state to the road display state, the map image is stepwise enlarged and displayed on the road image, and in an enlargement process the map frame body is changed to the instrument frame body [figures 10A-10C, switching from 10A to 10B to 10C, the map image is stepwise enlarged and displayed on the road image, in an enlargement process the map frame body is changed to the frame body].
Nakayama discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display unit of Nakayama to combine different features of various embodiments of Nakayama, in order to gradually change from a combination in which a scene is viewed from the point of view of the user in the forward direction of the vehicle to a combination for taking a bird’s eye view of a geographic range that includes the current position of the vehicle (Nakayama, abstract).
As to claim 2, (Currently Amended) Nakayama discloses the display unit according to claim 1, 
wherein the electronic control unit 
As to claim 3, (Currently Amended) Nakayama discloses the display unit according to claim 1, 
wherein the electronic control unit .
	
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 4, such as “the instrument is an instrument provided on a vehicle instrument panel”, recited by claim 4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622